Dismissed and Memorandum Opinion filed August 21, 2008







Dismissed
and Memorandum Opinion filed August 21, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00998-CR
____________
 
ANDREW WILSON MCDONALD,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
209th District Court
Harris County, Texas
Trial Court Cause No.
952523
 

 
M E M O R A N D U M   O P I N I O N
This is
an attempted appeal of the sentence imposed on October 26, 2007.  Appellant was
charged by indictment with the felony offense of aggravated sexual assault.  On
October 26, 2007, the trial court dismissed the criminal action in trial court
cause number 952523 because appellant was re-indicted in trial court cause
number 1089994.  Appellant has filed a notice of appeal in cause number 1089994
and it is currently pending in this court in appellate cause number
14-07-00999-CR.




On May
29, 2008, appellant=s counsel filed a brief in which he concludes the appeal in
this cause is wholly frivolous and without merit.  See Anders v. California,
386 U.S. 738, 87 S. Ct. 1396 (1967); High v. State, 573 S.W.2d 807,
811-12 (Tex. Crim. App. 1978).  On July 14, 2008, the State filed a motion to
dismiss, claiming that there is no appealable order in this cause.  Appellant
did not file a response to the State=s motion. 
We agree
with the State that there is no appealable order in this cause.  Generally, an
appellate court only has jurisdiction to consider an appeal by a criminal
defendant where there has been a final judgment of conviction.  Workman v.
State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961);  McKown v. State,
915 S.W.2d 160, 161  (Tex. App.CFort Worth 1996, no pet.).  The exceptions include:  (1)
certain appeals while on deferred adjudication community supervision, Kirk
v. State, 942 S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from the
denial of a motion to reduce bond, Tex.
R. App. P.  31.1; McKown, 915 S.W.2d at 161;  and (3) certain
appeals from the denial of habeas corpus relief, Wright v. State, 969
S.W.2d 588, 589 (Tex. App.CDallas 1998, no pet.);  McKown, 915 S.W.2d at 161. 
There is no final judgment of conviction in trial court cause number 952253. 
Because this cause was dismissed and appellant was re-indicted and convicted in
trial court cause number 1089994, now pending appeal in this court in cause
number 14-07-00999-CR, we find no appealable order in this cause.  
Accordingly,
the State=s motion to dismiss is granted and this appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
21, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.
Do Not Publish C
Tex. R. App. P. 47.2(b).